Title: To George Washington from Major General Charles Lee, 19 November 1776
From: Lee, Charles
To: Washington, George



Dr General
Camp [North Castle, N.Y.] Novr the 19th 1776

The recommendation of General Green which you transmited to me threw the Officers to whom I communicated it into so great a flame of discontent that I ventur’d notwithstanding your orders to hesitate—They accus’d him of partiallity to his connexions and Townsmen to the

prejudice of men of manifestly superior merit[.] indeed it appears from the concurrent testimony of unbias’d Persons that some of the subjects He recommended were wretched—in short I was so stunn’d with their clamers that I delay’d till the arrival of the Committee for which I ought to ask your pardon but at the same time think the delay has been salutary—my objections to moving from our present Post—are, as I observed before, that it wold give us the air of being frighten’d—it wou’d expose a fine fertile Country to their ravages—and I must add that We are as secure as We cou’d be in any position whatever[.] We are pretty well disencumber’d of our impedimenta which I propose depositing in or about Crumb Pond—which (tho I confess I have not reconnoitred the place) from its situation must be full as safe and is much more centrical than Peek’s Kill—if on further examination it has any material disadvantages We can easily move from thence—as to ourselves (light as We are) sevral retreats present themselves—In short if We keep a good look out We are in no danger but I must entreat Your Excellency to enjoin the Officers posted at Fort Lee to give us the quickest intelligence if they observe any embarkations of Troops in the North River—our Scouts are of late grown more vigilant and make Prisoners—the Militia (according to their laudable custom) woud not stay a moment beyond their usual time—Oh General why wou’d you be over-perswaded by Men of inferior judgment to your own? It was a cursed affair—yours most affectionately

Charles Lee


P.S. The returns of the Soldiers of the different Regiments now in the hands of the Enemy (according to the mode you require) are not yet made out, but will soon and shall be sent.

